Name: Commission Implementing Decision (EU) 2018/873 of 13 June 2018 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2018) 3826)
 Type: Decision_IMPL
 Subject Matter: EU finance;  economic geography;  agricultural policy
 Date Published: 2018-06-15

 15.6.2018 EN Official Journal of the European Union L 152/29 COMMISSION IMPLEMENTING DECISION (EU) 2018/873 of 13 June 2018 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2018) 3826) (Only the Bulgarian, Czech, Danish, English, Finnish, French, German, Greek, Hungarian, Italian, Polish, Romanian, Spanish and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) The amounts excluded from Union financing by the present Decision should also take into account any reductions or suspensions in accordance with Article 41 of Regulation (EU) No 1306/2013 due to the fact that such reductions or suspensions are of a provisional nature and without prejudice to decisions taken pursuant to Articles 51 or 52 of that Regulation. (7) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject (3). (8) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 30 April 2018, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, Hungary, the Republic of Austria, the Republic of Poland, Romania, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 13 June 2018. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p.549 (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). (3) Ares(2018) 2487854 ANNEX Decision: 57 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Wine - Restructuring 2015 on-the-spot checks not in sufficient number and not of sufficient quality FLAT RATE 5,00 % EUR  163 750,83 0,00  163 750,83 Wine - Restructuring 2016 on-the-spot checks not in sufficient number and not of sufficient quality FLAT RATE 5,00 % EUR  158 745,93 0,00  158 745,93 Wine - Restructuring 2017 OTSC not in sufficient number and not of sufficient quality FLAT RATE 5,00 % EUR  151 661,23 0,00  151 661,23 Total AT: EUR  474 157,99 0,00  474 157,99 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Voluntary Coupled Support 2016 Absence of checks concerning animals under selection control FLAT RATE 5,00 % EUR  8 878,53 0,00  8 878,53 Other Direct Aid - Article 68-72 of Reg.73/2009 2014 Absence of checks for the correctness of entries in the I&R data base FLAT RATE 5,00 % EUR  1 000 881,00  26 225,92  974 655,08 Other Direct Aid - Article 68-72 of Reg.73/2009 2015 Absence of checks for the correctness of entries in the I&R database FLAT RATE 5,00 % EUR  1 658 872,48  26 398,57  1 632 473,91 Certification 2016 CEB/2017/005/BG - Random errors in the EAGF population ONE OFF EUR  59 733,94 0,00  59 733,94 Other Direct Aid - Article 68-72 of Reg.73/2009 2014 Weaknesses of checks of animals missing both ear-tags (considered as eligible during the on-the-spot checks) and weaknesses of checks of animals lacking passports (considered as eligible during the on-the-spot checks) ONE OFF EUR  466 343,56  1 387,61  464 955,95 Other Direct Aid - Article 68-72 of Reg.73/2009 2015 Weaknesses of checks of animals missing both ear-tags (considered as eligible during the on-the-spot checks) and weaknesses of checks of animals lacking passports (considered as eligible during the on-the-spot checks) ONE OFF EUR  463 399,04  914,68  462 484,36 Total BG: EUR  3 658 108,55  54 926,78  3 603 181,77 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CZ Cross-compliance 2015 CY 2014 - Evaluation of non-compliances - Leniency in the sanctioning system ONE OFF EUR  601 669,00 0,00  601 669,00 Certification 2016 CY 2015 - Evaluation of non-compliances - Leniency in the sanctioning system ONE OFF EUR  1 129 089,00 0,00  1 129 089,00 Certification 2017 CY 2016 - Evaluation of non-compliances - Leniency in the sanctioning system ONE OFF EUR  1 260 230,28 0,00  1 260 230,28 Total CZ: EUR  2 990 988,28 0,00  2 990 988,28 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Wine - Restructuring 2016 Deficiency in key control FLAT RATE 2,00 % EUR  275 528,54 0,00  275 528,54 Wine - Restructuring 2012 Deficiency in key control - Performance of on-the-spot checks covering all payment claims in sufficient number FLAT RATE 2,00 % EUR  5,70 0,00  5,70 Wine - Restructuring 2013 Deficiency in key control - Performance of on-the-spot checks covering all payment claims in sufficient number FLAT RATE 2,00 % EUR  6 559,77 0,00  6 559,77 Wine - Restructuring 2014 Deficiency in key control - Performance of on-the-spot checks covering all payment claims in sufficient number FLAT RATE 2,00 % EUR  233 087,97 0,00  233 087,97 Wine - Restructuring 2015 Deficiency in key control - Performance of on-the-spot checks covering all payment claims in sufficient number FLAT RATE 2,00 % EUR  280 889,36 0,00  280 889,36 Certification 2016 Financial errors in the EAGF and EAFRD population ONE OFF EUR  472,23 0,00  472,23 Total DE: EUR  796 543,57 0,00  796 543,57 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DK Certification 2016 CEB/2017/024/DK - errors in the EAGF and EAFRD populations ONE OFF EUR  350 182,63  1 625,29  348 557,34 Total DK: EUR  350 182,63  1 625,29  348 557,34 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Certification 2016 CEB/2016/038/ES known errors in EAGF ONE OFF EUR  96 018,45 0,00  96 018,45 Certification 2016 FINANCIAL ERRORS DETECTED BY THE CB ONE OFF EUR  15 009,30 0,00  15 009,30 Entitlements 2016 Weakness in the administrative checks on PE when setting up the BPS - impact on BPS ONE OFF EUR  39 844,18 0,00  39 844,18 Entitlements 2017 Weakness in the administrative checks on PE when setting up the BPS - impact on BPS ONE OFF EUR  39 794,02 0,00  39 794,02 Decoupled Direct Aids 2016 Weakness in the administrative checks on PE when setting up the BPS - impact on Greening payments ONE OFF EUR  20 601,48 0,00  20 601,48 Decoupled Direct Aids 2017 Weakness in the administrative checks on PE when setting up the BPS - impact on Greening payments ONE OFF EUR  20 567,52 0,00  20 567,52 Decoupled Direct Aids 2016 Weakness in the administrative checks on PE when setting up the BPS - impact on Young Farmers payments ONE OFF EUR  4 268,40 0,00  4 268,40 Decoupled Direct Aids 2017 Weakness in the administrative checks on PE when setting up the BPS - impact on Young Farmers payments ONE OFF EUR  4 268,40 0,00  4 268,40 Total ES: EUR  240 371,75 0,00  240 371,75 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Fruit and Vegetables - Operational programmes incl withdrawals 2015 Administrative checks prior to granting payment on the elements for establishing the aid payable VMP ONE OFF EUR  409 462,15 0,00  409 462,15 Other Direct Aid - POSEI 2013 Animal premium - weakness in administrative and on-the-spot checks FY 2013 ONE OFF EUR  320 094,98  640,29  319 454,69 Other Direct Aid - POSEI (2014+) 2014 Animal premium - weakness in administrative and on-the-spot checks FY 2014 ONE OFF EUR  323 719,64  1,50  323 718,14 Other Direct Aid - POSEI (2014+) 2015 Animal premium - weakness in administrative and on-the-spot checks FY 2015 ONE OFF EUR  314 303,95  2,18  314 301,77 Other Direct Aid - POSEI (2014+) 2016 Animal premium - weakness in administrative and on-the-spot checks FY 2016 ONE OFF EUR  304 428,93 0,00  304 428,93 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Control of eligibility of operational programme soundness of estimates. Financial correction from 1.7.2016 till 15.10.2016 FLAT RATE 2,00 % EUR  1 056 347,64 0,00  1 056 347,64 Fruit and Vegetables - Operational programmes incl withdrawals 2014 Control of eligibility of operational programme soundness of estimates; Non-respect for recognition criteria by POs Warning letters and sanctions. Financial correction from 10.3.2014 till 30.6.2016 FLAT RATE 5,00 % EUR  4 055 381,53 0,00  4 055 381,53 Fruit and Vegetables - Operational programmes incl withdrawals 2015 Control of eligibility of operational programme soundness of estimates; Non-respect for recognition criteria by POs Warning letters and sanctions. Financial correction from 10.3.2014 till 30.6.2016 FLAT RATE 5,00 % EUR  5 477 578,32  20 473,11  5 457 105,21 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Control of eligibility of operational programme soundness of estimates; Non-respect for recognition criteria by POs Warning letters and sanctions. Financial correction from 10.3.2014 till 30.6.2016 FLAT RATE 5,00 % EUR  2 274 528,33 0,00  2 274 528,33 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Control of eligibility of operational programmes - soundness of estimates - FY 2017 till 30.6.2017 (provisional) FLAT RATE 2,00 % EUR  1 040 251,20 0,00  1 040 251,20 POSEI (2007+) 2013 Error in recognition of producers organisaton ONE OFF EUR  680 081,66 0,00  680 081,66 POSEI (2014+) 2014 Error in recognition of producers organisaton ONE OFF EUR  1 149 556,00 0,00  1 149 556,00 POSEI (2014+) 2015 Error in recognition of producers organisaton ONE OFF EUR  542 082,76 0,00  542 082,76 POSEI (2014+) 2016 Error in recognition of producers organisaton ONE OFF EUR  537 217,02 0,00  537 217,02 Other Direct Aid - POSEI 2013 Inaccurate accounting for certain consignments of bananas FY 2013 FLAT RATE 5,00 % EUR  646 575,60  11 309,16  635 266,44 Other Direct Aid - POSEI (2014+) 2014 Inaccurate accounting for certain consignments of bananas FY 2014 FLAT RATE 5,00 % EUR  464 167,98  905,52  463 262,46 Other Direct Aid - POSEI (2014+) 2015 Inaccurate accounting for certain consignments of bananas FY 2015 FLAT RATE 5,00 % EUR  410 793,72  11,23  410 782,49 Other Direct Aid - POSEI (2014+) 2016 Inaccurate accounting for certain consignments of bananas FY 2016 FLAT RATE 5,00 % EUR  423 898,10 0,00  423 898,10 Certification 2014 Lack of diligence in recovery ONE OFF EUR  111 077,56 0,00  111 077,56 Other Direct Aid - POSEI 2012 Transport of sugar cane ONE OFF EUR  71 021,04  1 420,42  69 600,62 Other Direct Aid - POSEI 2013 Transport of sugar cane - weakness in administrative checks FLAT RATE 5,00 % EUR  10 103,99  202,08  9 901,91 Other Direct Aid - POSEI (2014+) 2014 Transport of sugar cane - weakness in administrative checks FLAT RATE 5,00 % EUR  7 764,37 0,00  7 764,37 Other Direct Aid - POSEI (2014+) 2015 Transport of sugar cane - weakness in administrative checks FLAT RATE 5,00 % EUR  8 881,29 0,00  8 881,29 POSEI (2007+) 2013 TVA ONE OFF EUR  1 983,23 0,00  1 983,23 POSEI (2007+) 2013 Weakness in administrative checks - diversification of local production and breeding animals FLAT RATE 5,00 % EUR  17 516,82 0,00  17 516,82 POSEI (2014+) 2014 Weakness in administrative checks - diversification of local production and breeding animals FLAT RATE 5,00 % EUR  25 163,93 0,00  25 163,93 POSEI (2014+) 2015 Weakness in administrative checks - diversification of local production and breeding animals FLAT RATE 5,00 % EUR  64 934,16 0,00  64 934,16 POSEI (2014+) 2016 Weakness in administrative checks - diversification of local production and breeding animals FLAT RATE 5,00 % EUR  83 420,37 0,00  83 420,37 Total FR: EUR  20 832 336,27  34 965,49  20 797 370,78 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Decoupled Direct Aids 2016 Greening controls - CY 2015 (CD and EFA obligations not met) FLAT RATE 10,00 % EUR  3 642 517,27 0,00  3 642 517,27 Decoupled Direct Aids 2017 Greening controls - CY 2015 (CD and EFA obligations not met) FLAT RATE 10,00 % EUR  44 305,87 0,00  44 305,87 Decoupled Direct Aids 2016 Greening controls - CY 2015 (EFA partially met with LLF) FLAT RATE 7,00 % EUR  3 200 543,02 0,00  3 200 543,02 Decoupled Direct Aids 2017 Greening controls - CY 2015 (EFA partially met with LLF) FLAT RATE 7,00 % EUR  38 929,90 0,00  38 929,90 Decoupled Direct Aids 2017 Greening controls - CY 2016 (CD and EFA obligations not met) FLAT RATE 10,00 % EUR  3 621 231,69 0,00  3 621 231,69 Decoupled Direct Aids 2017 Greening controls - CY 2016 (EFA partially met with LLF) FLAT RATE 7,00 % EUR  3 136 712,96 0,00  3 136 712,96 Fruit and Vegetables - Operational Programmes 2013 weaknesses in key controls FLAT RATE 5,00 % EUR  109 370,05 0,00  109 370,05 Fruit and Vegetables - Operational programmes incl withdrawals 2014 weaknesses in key controls (Y2014+) FLAT RATE 5,00 % EUR  1 623 796,79 0,00  1 623 796,79 Fruit and Vegetables - Operational programmes incl withdrawals 2015 weaknesses in key controls (Y2014+) FLAT RATE 5,00 % EUR  1 064 381,85 0,00  1 064 381,85 Decoupled Direct Aids 2016 Weakness in the Maximum Eligible Area for commons in LPIS - CY 2015 FLAT RATE 25,00 % EUR  7 258 777,49 0,00  7 258 777,49 Decoupled Direct Aids 2017 Weakness in the Maximum Eligible Area for commons in LPIS - CY 2015 FLAT RATE 25,00 % EUR  89 509,95 0,00  89 509,95 Decoupled Direct Aids 2017 Weakness in the Maximum Eligible Area for commons in LPIS - CY 2016 FLAT RATE 25,00 % EUR  7 848 215,53 0,00  7 848 215,53 Total GB: EUR  31 678 292,37 0,00  31 678 292,37 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Certification 2015 EAGF Non IACS - sample reviewed in the substantive testing (one-off financial correction) ONE OFF EUR  6 894,50 0,00  6 894,50 Cross-compliance 2010 Execution of overlapping amount FLAT RATE 2,00 % EUR 0,00 16 407,60  16 407,60 Promotion Measures 2011 incorrection selection procedure of implementing bodies FLAT RATE 5,00 % EUR  5 463,44  85,96  5 377,48 Promotion Measures 2012 incorrection selection procedure of implementing bodies FLAT RATE 5,00 % EUR  56 982,36  5 463,23  51 519,13 Promotion Measures 2013 incorrection selection procedure of implementing bodies FLAT RATE 5,00 % EUR  199 382,67  10 782,20  188 600,47 Promotion Measures 2014 incorrection selection procedure of implementing bodies FLAT RATE 5,00 % EUR  446 615,37  31 823,12  414 792,25 Promotion Measures 2015 incorrection selection procedure of implementing bodies FLAT RATE 5,00 % EUR  518 199,29 0,00  518 199,29 Entitlements 2008 national reserve allocation for investors category FLAT RATE 10,00 % EUR  2 222 531,71  1 111 265,86  1 111 265,85 Entitlements 2009 national reserve allocation for investors category FLAT RATE 10,00 % EUR  1 899 562,82  1 350 922,24  548 640,58 Entitlements 2010 national reserve allocation for investors category FLAT RATE 10,00 % EUR  2 070 421,87  582 247,31  1 488 174,56 Total GR: EUR  7 426 054,03  3 076 182,32  4 349 871,71 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Accreditation Paying Agency 2016 Bonifica exercise: files not yet analysed and recorded in the debt ledger ONE OFF EUR  7 904 188,89 0,00  7 904 188,89 Wine - Restructuring 2014 Failure to apply an ancillary control established by article 81 of Regulation (EC) No 555/2008 FLAT RATE 2,00 % EUR  328 285,00 0,00  328 285,00 Wine - Restructuring 2015 Failure to apply an ancillary control established by article 81 of Regulation (EC) No 555/2008 FLAT RATE 2,00 % EUR  252 870,69 0,00  252 870,69 Wine - Restructuring 2015 Weaknesses in the functioning of 1 key control FLAT RATE 3,00 % EUR  160 237,00 0,00  160 237,00 Wine - Restructuring 2016 Weaknesses in the functioning of 1 key control FLAT RATE 3,00 % EUR  115 639,97 0,00  115 639,97 Total IT: EUR  8 761 221,55 0,00  8 761 221,55 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Scrutiny of transactions 2013 2013 05020401 0,5 % FLAT RATE 0,50 % EUR  267 805,24 0,00  267 805,24 Scrutiny of transactions 2013 2013 05020812 0,5 % FLAT RATE 0,50 % EUR  11 588,62 0,00  11 588,62 Scrutiny of transactions 2013 2013 05021001 0,5 % FLAT RATE 0,50 % EUR  26 058,13 0,00  26 058,13 Scrutiny of transactions 2013 2013 05021204 0,5 % FLAT RATE 0,50 % EUR  18,02 0,00  18,02 Scrutiny of transactions 2013 2013 05021208 0,5 % FLAT RATE 0,50 % EUR  2 800,89 0,00  2 800,89 Scrutiny of transactions 2013 2013 05021301 0,5 % FLAT RATE 0,50 % EUR  12 442,24 0,00  12 442,24 Scrutiny of transactions 2013 2013 05021501 0,5 % FLAT RATE 0,50 % EUR  108,61 0,00  108,61 Scrutiny of transactions 2013 2013 05021505 0,5 % FLAT RATE 0,50 % EUR  326,18 0,00  326,18 Scrutiny of transactions 2013 2013 05021506 0,5 % FLAT RATE 0,50 % EUR  6 168,65 0,00  6 168,65 Scrutiny of transactions 2014 2014 05020803 0,5 % FLAT RATE 0,50 % EUR  1 285,45 0,00  1 285,45 Scrutiny of transactions 2014 2014 05020812 0,5 % FLAT RATE 0,50 % EUR  40 936,59 0,00  40 936,59 Scrutiny of transactions 2014 2014 05021208 0,5 % FLAT RATE 0,50 % EUR  23 250,79 0,00  23 250,79 Scrutiny of transactions 2014 2014 6703 0,5 % FLAT RATE 0,50 % EUR  4 858,66 0,00  4 858,66 Scrutiny of transactions 2015 2015 05020803 0,5 % FLAT RATE 0,50 % EUR  5 790,37 0,00  5 790,37 Scrutiny of transactions 2015 2015 05020812 0,5 % FLAT RATE 0,50 % EUR  754,34 0,00  754,34 Scrutiny of transactions 2015 2015 05020899 0,5 % FLAT RATE 0,50 % EUR  33 551,85 0,00  33 551,85 Scrutiny of transactions 2015 2015 05021208 0,5 % FLAT RATE 0,50 % EUR  261,92 0,00  261,92 Scrutiny of transactions 2015 2015 6703 0,5 % FLAT RATE 0,50 % EUR  8 139,18 0,00  8 139,18 Other Direct Aid - Article 68-72 of Reg.73/2009 2014 Quality of on-the-spot checks FLAT RATE 5,00 % EUR  1 421 755,79 0,00  1 421 755,79 Other Direct Aid - Article 68-72 of Reg.73/2009 2015 Quality of on-the-spot checks FLAT RATE 5,00 % EUR  1 436 426,73 0,00  1 436 426,73 Total PL: EUR  3 304 328,25 0,00  3 304 328,25 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Milk - Schoolmilk 2015 Checks of the regular attendance of pupils ONE OFF EUR  73 375,14 0,00  73 375,14 Milk - Schoolmilk 2016 Checks of the regular attendance of pupils ONE OFF EUR  39 829,05 0,00  39 829,05 Certification 2015 Known error in EAGF ONE OFF EUR  16 464,42 0,00  16 464,42 Certification 2015 MLE IN EAGF IACS ESTIMATED BY AMOUNT EUR  11 570 299,23  38 797,64  11 531 501,59 Certification 2015 MLE IN EAGF NON-IACS ESTIMATED BY AMOUNT EUR  618 380,16  66 097,23  552 282,93 Total RO: EUR  12 318 348,00  104 894,87  12 213 453,13 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Milk - Schoolmilk 2015 Non exhautive administrative checks, insufficient quality of on-the-spot ckecks, incorrect calculation of the aid including administrative reductions and penalties FLAT RATE 5,00 % EUR  21 588,10 0,00  21 588,10 Milk - Schoolmilk 2016 Non exhautive administrative checks, insufficient quality of on-the-spot ckecks, incorrect calculation of the aid including administrative reductions and penalties FLAT RATE 5,00 % EUR  16 214,01 0,00  16 214,01 Milk - Schoolmilk 2015 Stockholnm Stad Non exhautive administrative checks, insufficient quality of on-the-spot ckecks, incorrect calculation of the aid including administrative reductions and penalties ONE OFF EUR  105 766,50 0,00  105 766,50 Total SE: EUR  143 568,61 0,00  143 568,61 Currency Amount Deductions Financial Impact EUR  92 974 501,85  3 272 594,75  89 701 907,10 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Certification 2016 CEB/2017/005/BG - MLE in the EAFRD population ESTIMATED BY AMOUNT EUR  1 834 947,67  160 347,68  1 674 599,99 Rural Development EAFRD (2014-2020) measures subject to IACS 2016 Identification of reference parcels in a computerised LPIS-GIS with at least the requirements in Article 5 of Regulation 640/2014 (measure 12 of RDP 2014-2020). ONE OFF EUR  1 837 276,90 0,00  1 837 276,90 Rural Development EAFRD (2014-2020) measures subject to IACS 2016 Identification of reference parcels in a computerised LPIS-GIS with at least the requirements in Article 5 of Regulation 640/2014 (measure 13 of RDP 2014-2020). ONE OFF EUR  210 464,02 0,00  210 464,02 Rural Development EAFRD (2014-2020) measures subject to IACS 2017 Verification of the compliance with the rules of organic farming (measure 11 of RDP 2014-2020). EXTRAPOLATED 3,35 % EUR  606 372,80 0,00  606 372,80 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 Verification of the compliance with the rules of organic farming (measure 214 of RDP 2007-2013 and measure 11 of RDP 2014-2020). EXTRAPOLATED 3,35 % EUR  292 993,48  5 859,87  287 133,61 Rural Development EAFRD (2014-2020) measures subject to IACS 2016 Verification of the compliance with the rules of organic farming (measure 214 of RDP 2007-2013 and measure 11 of RDP 2014-2020). EXTRAPOLATED 3,35 % EUR  571 044,47 0,00  571 044,47 Total BG: EUR  5 353 099,34  166 207,55  5 186 891,79 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CZ Rural Development EAFRD (2014-2020) measures subject to IACS 2017 Pre-notification of on-the-spot checks for M214, M10, M11 and M13 in relation to claim year 2016 (paid in financial year 2017) FLAT RATE 5,00 % EUR  144 617,10 0,00  144 617,10 Rural Development EAFRD (2014-2020) measures subject to IACS 2018 Pre-notification of on-the-spot checks for M214, M10, M11 and M13 in relation to claim year 2016 (paid in financial year 2018) FLAT RATE 5,00 % EUR  6 499,55 0,00  6 499,55 Total CZ: EUR  151 116,65 0,00  151 116,65 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2016 Financial errors in the EAGF and EAFRD population ONE OFF EUR  56 042,26 0,00  56 042,26 Certification 2015 Known errors (EAFRD non-IACS) ONE OFF EUR  20 424,82 0,00  20 424,82 Certification 2015 Random errors on the expenditures of EAFRD non IACS ONE OFF EUR  226 246,59 0,00  226 246,59 Total DE: EUR  302 713,67 0,00  302 713,67 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DK Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 3 Key Controls deficient and 2 Ancillary Controls absent FLAT RATE 10,00 % EUR  1 264 137,31  3 916,77  1 260 220,54 Rural Development EAFRD Leader 2015 3 Key Controls deficient and 2 Ancillary Controls absent FLAT RATE 10,00 % EUR  1 205 474,58 0,00  1 205 474,58 Rural Development EAFRD Leader 2016 3 Key Controls deficient and 2 Ancillary Controls absent FLAT RATE 10,00 % EUR  897 168,81 0,00  897 168,81 Certification 2016 CEB/2017/024/DK - errors in the EAGF and EAFRD populations ONE OFF EUR  3 981,96 0,00  3 981,96 Total DK: EUR  3 370 762,66  3 916,77  3 366 845,89 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Certification 2016 FINANCIAL ERRORS DETECTED BY THE CB ONE OFF EUR  59 731,49 0,00  59 731,49 Rural Development EAFRD Axis 1 - Measures with flat rate support 2014 Non-compliance with the priority status requirements ONE OFF EUR  63 257,98 0,00  63 257,98 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2015 Non-compliance with the priority status requirements ONE OFF EUR  197 252,51 0,00  197 252,51 Total ES: EUR  320 241,98 0,00  320 241,98 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FI Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2011 Selection of the beneficiaries process does not prioritise in order to support only those that best fulfil the objectives of the RDP FLAT RATE 5,00 % EUR  13 572,25 0,00  13 572,25 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 Selection of the beneficiaries process does not prioritise in order to support only those that best fulfil the objectives of the RDP FLAT RATE 5,00 % EUR  60 774,73 0,00  60 774,73 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 Selection of the beneficiaries process does not prioritise in order to support only those that best fulfil the objectives of the RDP FLAT RATE 5,00 % EUR  164 041,55 0,00  164 041,55 Rural Development EAFRD Investment - public beneficiaries 2014 Selection of the beneficiaries process does not prioritise in order to support only those that best fulfil the objectives of the RDP FLAT RATE 5,00 % EUR  395 521,13 0,00  395 521,13 Rural Development EAFRD (2014-2020) Investment - public beneficiaries 2015 Selection of the beneficiaries process does not prioritise in order to support only those that best fulfil the objectives of the RDP FLAT RATE 5,00 % EUR  526 480,02 0,00  526 480,02 Rural Development EAFRD (2014-2020) Investment - public beneficiaries 2016 Selection of the beneficiaries process does not prioritise in order to support only those that best fulfil the objectives of the RDP FLAT RATE 5,00 % EUR  34 620,08 0,00  34 620,08 Total FI: EUR  1 195 009,76 0,00  1 195 009,76 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Certification 2014 EAFRD financial error No 1 ONE OFF EUR  216,18 0,00  216,18 Certification 2014 EAFRD financial error No 106 ONE OFF EUR  1 089,43 0,00  1 089,43 Certification 2014 EAFRD financial error No 131 ONE OFF EUR  265,77  25,45  240,32 Certification 2014 EAFRD financial error No 138 ONE OFF EUR  3 239,40 0,00  3 239,40 Certification 2014 EAFRD financial error No 150 ONE OFF EUR  5,73 0,00  5,73 Certification 2014 EAFRD financial error No 41 ONE OFF EUR  28 132,45 0,00  28 132,45 Certification 2014 EAFRD financial error No 49 ONE OFF EUR  11,64  1,12  10,52 Certification 2014 EAFRD financial error No 50 ONE OFF EUR  2 891,42  276,81  2 614,61 Certification 2014 EAFRD financial error No 51 ONE OFF EUR  5 600,00  536,11  5 063,89 Certification 2014 EAFRD financial error No 57 ONE OFF EUR  504,51  48,30  456,21 Certification 2014 EAFRD financial error No 60 ONE OFF EUR  80 598,00 0,00  80 598,00 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 ICHN 2014 - Sufficient quality of on-the-spot controls - appropriate verification of the commitments - assessment of the livestock density during the on-the-spot checks ESTIMATED BY AMOUNT EUR  12 710 673,46  8 651 399,66  4 059 273,80 Certification 2014 Lack of diligence in recovery ONE OFF EUR  833 708,09 0,00  833 708,09 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 PHAE 2014 - Sufficient quality of on-the-spot controls - appropriate verification of the commitments - assessment of the livestock density during the on-the-spot checks ESTIMATED BY AMOUNT EUR  1 553 534,09  1 553 534,09 0,00 Total FR: EUR  15 220 470,17  10 205 821,54  5 014 648,63 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Rural Development EAFRD Investment - private beneficiaries 2014 Deficiencies in verification of Reasonableness of costs (M123, M312) and in in-situ visits (M121, transitional measures) FLAT RATE 5,00 % EUR  325 626,46 0,00  325 626,46 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2015 Deficiencies in verification of Reasonableness of costs (M123, M312) and in in-situ visits (M121, transitional measures) FLAT RATE 5,00 % EUR  248 414,98 0,00  248 414,98 Rural Development EAFRD (2014-2020) forestry measures 2016 Deficiencies in verification of Reasonableness of costs (M123, M312) and in in-situ visits (M121, transitional measures) FLAT RATE 5,00 % EUR  3 342,25 0,00  3 342,25 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2016 Deficiencies in verification of Reasonableness of costs (M123, M312) and in in-situ visits (M121, transitional measures) FLAT RATE 5,00 % EUR  17 320,23 0,00  17 320,23 Rural Development EAFRD Leader 2015 EAFRD non-IACS: sample reviewed in the substantive testing (one-off financial correction)-RD programme 2007-2013 ONE OFF EUR  63 131,31 0,00  63 131,31 Total GB: EUR  657 835,23 0,00  657 835,23 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Certification 2015 EAFRD Non IACS - sample reviewed in the substantive testing (one-off financial correction) ONE OFF EUR  99 353,26  673,55  98 679,71 Total GR: EUR  99 353,26  673,55  98 679,71 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2011 Deficiencies in key control related to management and control of M142 - duration of support. ESTIMATED BY AMOUNT EUR  3 102 022,70 0,00  3 102 022,70 Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2012 Deficiencies in key control related to management and control of M142 - duration of support. ESTIMATED BY AMOUNT EUR  10 804 018,11 0,00  10 804 018,11 Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2013 Deficiencies in key control related to management and control of M142 - duration of support. ESTIMATED BY AMOUNT EUR  5 087 630,41 0,00  5 087 630,41 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2015 Deficiencies in key control related to management and control of M142 - duration of support. ESTIMATED BY AMOUNT EUR  2 330 804,65 0,00  2 330 804,65 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2016 Deficiencies in key control related to management and control of M142 - duration of support. ESTIMATED BY AMOUNT EUR  841 528,08 0,00  841 528,08 Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2011 Deficiencies in key control related to management and control of M142 - eligibility criteria FLAT RATE 5,00 % EUR  224 850,19  155 101,14  69 749,05 Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2012 Deficiencies in key control related to management and control of M142 - eligibility criteria FLAT RATE 5,00 % EUR  695 297,84  540 200,91  155 096,93 Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2013 Deficiencies in key control related to management and control of M142 - eligibility criteria FLAT RATE 5,00 % EUR  286 488,68  254 381,52  32 107,16 Rural Development EAFRD Axis 1 - Measures with flat rate support 2014 Deficiencies in key controls related to management and control of M142 - eligibility criteria FLAT RATE 5,00 % EUR  382 937,22  295 655,73  87 281,49 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2015 Deficiencies in key controls related to management and control of M142 - eligibility criteria FLAT RATE 5,00 % EUR  156 267,78  116 540,23  39 727,55 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2016 Deficiencies in key controls related to management and control of M142 - eligibility criteria FLAT RATE 5,00 % EUR  48 652,30  42 076,40  6 575,90 Rural Development EAFRD Axis 1 - Measures with flat rate support 2014 deficiency in key control - duration of support ESTIMATED BY AMOUNT EUR  5 913 114,58 0,00  5 913 114,58 Total HU: EUR  29 873 612,54  1 403 955,93  28 469 656,61 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Accreditation Paying Agency 2014 Absence of reperformance controls by Agea on EAFRD IACS FLAT RATE 2,00 % EUR  1 359 927,42 0,00  1 359 927,42 Accreditation Paying Agency 2015 Absence of reperformance controls by Agea on EAFRD IACS FLAT RATE 2,00 % EUR  5 767 406,83 0,00  5 767 406,83 Accreditation Paying Agency 2016 Absence of reperformance controls by Agea on EAFRD IACS FLAT RATE 2,00 % EUR  3 720 952,06 0,00  3 720 952,06 Accreditation Paying Agency 2007 Debt Management: paper files prior to FY2010 not recorded in the system for EAFRD ONE OFF EUR  218 915,60 0,00  218 915,60 Accreditation Paying Agency 2008 Debt Management: paper files prior to FY2010 not recorded in the system for EAFRD ONE OFF EUR  826 684,32 0,00  826 684,32 Accreditation Paying Agency 2009 Debt Management: paper files prior to FY2010 not recorded in the system for EAFRD ONE OFF EUR  589 631,90 0,00  589 631,90 Accreditation Paying Agency 2010 Debt Management: paper files prior to FY2010 not recorded in the system for EAFRD ONE OFF EUR  971 562,29 0,00  971 562,29 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2015 Ineligible amounts (fraud) paid to beneficiary L.O. and other projects under M121 approved by the same inspector ONE OFF EUR  1 071 801,22 0,00  1 071 801,22 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2015 Ineligible amounts (fraud) paid to beneficiary L.O. under M112 ONE OFF EUR  21 000,00 0,00  21 000,00 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2011 Ineligible amounts paid for projects under M121 FLAT RATE 2,52 % EUR  91 005,25  91 005,25 0,00 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 Ineligible amounts paid for projects under M121 FLAT RATE 2,52 % EUR  30 627,55  30 627,55 0,00 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 Ineligible amounts paid for projects under M121 FLAT RATE 2,52 % EUR  236 521,00  236 521,00 0,00 Rural Development EAFRD Investment - private beneficiaries 2014 Ineligible amounts paid for projects under M121 FLAT RATE 2,52 % EUR  21 659,14 0,00  21 659,14 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2015 Ineligible amounts paid for projects under M121 FLAT RATE 2,52 % EUR  514 365,17 0,00  514 365,17 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2016 Ineligible amounts paid for projects under M121 FLAT RATE 2,52 % EUR  514 416,77 0,00  514 416,77 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2016 Ineligible amounts paid for transitional expenditure (follow up: projects under M121) FLAT RATE 2,52 % EUR  107 498,30 0,00  107 498,30 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2017 Ineligible amounts paid for transitional expenditure (follow up: projects under M121) FLAT RATE 2,52 % EUR  164 372,47 0,00  164 372,47 Total IT: EUR  16 228 347,29  358 153,80  15 870 193,49 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 Incorrect payment rates - FY2014 - sub-measure 3a ONE OFF EUR  818 013,62  15 198,83  802 814,79 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 Incorrect payment rates - FY2014 - sub-measure 3b ONE OFF EUR  4 576 407,63 0,00  4 576 407,63 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 Incorrect payment rates - FY2014 - sub-measure 4b ONE OFF EUR  9 560 314,82  177 632,27  9 382 682,55 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 Incorrect payment rates - FY2014 - sub-measure 5a ONE OFF EUR  1 727 302,80  32 093,58  1 695 209,22 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 Incorrect payment rates - FY2015 - sub-measure 1a ESTIMATED BY AMOUNT EUR  5 533 253,66 0,00  5 533 253,66 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 Incorrect payment rates - FY2015 - sub-measure 3a ONE OFF EUR  1 588 178,57 0,00  1 588 178,57 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 Incorrect payment rates - FY2015 - sub-measure 3b ONE OFF EUR  4 489 089,72 0,00  4 489 089,72 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 Incorrect payment rates - FY2015 - sub-measure 4b ONE OFF EUR  10 657 012,37 0,00  10 657 012,37 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 Incorrect payment rates - FY2015 - sub-measure 5a ONE OFF EUR  2 969 317,38 0,00  2 969 317,38 Rural Development EAFRD (2014-2020) measures subject to IACS 2016 Incorrect payment rates - FY2016 - sub-measure 1a ESTIMATED BY AMOUNT EUR  7 651 592,95 0,00  7 651 592,95 Rural Development EAFRD (2014-2020) measures subject to IACS 2016 Incorrect payment rates - FY2016 - sub-measure 3a ONE OFF EUR 7 970,40 0,00 7 970,40 Rural Development EAFRD (2014-2020) measures subject to IACS 2016 Incorrect payment rates - FY2016 - sub-measure 3b ONE OFF EUR  1 497,68 0,00  1 497,68 Rural Development EAFRD (2014-2020) measures subject to IACS 2016 Incorrect payment rates - FY2016 - sub-measure 4b ONE OFF EUR  8 689 604,28 0,00  8 689 604,28 Rural Development EAFRD (2014-2020) measures subject to IACS 2016 Incorrect payment rates - FY2016 - sub-measure 5a ONE OFF EUR  463 232,49 0,00  463 232,49 Certification 2014 Known error in EAFRD IACS ONE OFF EUR  60 838,46  304,19  60 534,27 Certification 2014 MLE EAFRD NON-IACS ESTIMATED BY AMOUNT EUR  13 424 095,76  722 370,47  12 701 725,29 Certification 2014 MLE EARDF IACS ESTIMATED BY AMOUNT EUR  5 447 940,85  7 258,11  5 440 682,74 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2015 weakness in a key control ONE OFF EUR  100 833,00 0,00  100 833,00 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2016 weakness in a key control ONE OFF EUR  64 467,00 0,00  64 467,00 Total RO: EUR  77 815 022,64  954 857,45  76 860 165,19 Currency Amount Deductions Financial Impact EUR  150 587 585,19  13 093 586,59  137 493 998,60 Budget Item: 05040501 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Reimbursement following judgment in case T-518/15 (audit RD2/2012/005/FR) FLAT RATE 10,00 % EUR 9 284 320,89 18 568,64 9 265 752,25 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Reimbursement following judgment in case T-518/15 (audit RD2/2012/005/FR) FLAT RATE 10,00 % EUR 17 853 829,20 35 707,65 17 818 121,55 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Reimbursement following judgment in case T-518/15 (audit RD2/2012/005/FR) FLAT RATE 10,00 % EUR 20 063 817,86 40 127,63 20 023 690,23 Total FR: EUR 47 201 967,95 94 403,92 47 107 564,03 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Rural Development EAFRD (2014-2020) measures subject to IACS 2016 Financial effect of Commission Decision C(2016)3342 which reduced the interim payments related to the expenditure made in the period between 16 October 2015 and 31 December 2015 ONE OFF EUR  8 584 818,55 8 584 818,55 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 Financial effect of Commission Decision C(2016)3342 which reduced the interim payments related to the expenditure made in the period between 1 July 2015 and 15 October 2015 ONE OFF EUR  2 740 099,09 2 740 099,09 Total RO: EUR  11 324 917,64 11 324 917,64 Currency Amount Deductions Financial Impact EUR 47 201 967,95  11 230 513,72 58 432 481,67 Budget Item: 05046001 RO Rural Development EAFRD (2014-2020) measures subject to IACS 2016 Financial effect of Commission Decision C(2017)6061 which suspended the interim payments related to the expenditure made in the period between 1 July 2016 and 15 October 2016 ONE OFF EUR  5 775 525,93 5 775 525,93 Total RO: EUR  5 775 525,93 5 775 525,93 Currency Amount Deductions Financial Impact EUR  5 775 525,93 5 775 525,93